Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims recite a comparison of generic postal address with a portion of the postal address and when the generic postal address do not include a portion of the postal address, determine geospatial coordinates based on the portion of the postal address. The examiner can find no reference to this limitation in the specification.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	The claims 1-12 recite an apparatus comprising a communications interface, a memory storing instructions and at least one processor to execute instructions to receive, via the communications interface, a message, etc. The claims appear to be more properly directed to a system since the operations being executed belong to the FI computing system which is not disclosed as having a communications interface. The communications interface referred to in the specification is disclose as part of the user client device 102 however, client 102 does not appear to be intended to perform the operations listed and so it is assumed that the FI computing system is referred to in the claims.
	Claims 4 and 16 dependent on claims 3 and 15 recite further determining geospatial coordinates of the first counterparty while claims 3 and 15 also recite a similar process. It is unclear if the geospatial coordinates are determined twice or if these are alternate methods for determining the geospatial coordinates.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claim(s) 1, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2013/0246220).

Hammad Discloses:
1. An apparatus comprising:
	a communications interface;
	a memory storing instructions; and
	at least one processor coupled to the communications interface and to the
memory, the at least one processor being configured to execute the instructions to (all of the above, Para. 0040, server computer at a payment processing network):
		receive, via the communications interface, a message associated with a 	transaction involving a first counterparty and a second counterparty (Para. 0040, 	authorization request message forwarded to a server computer at a 	payment processing network), the message comprising elements of message 	data disposed within corresponding message fields, and the message data 	characterizing a real-time payment requested from the second counterparty by 	the first counterparty (Para. 0039, the generated authorization request 	message can include the location of the merchant terminal…Examiner 	asserts that it is obvious that a POS terminal would generate a real-time 	payment request and, that an authorization request message comprises 	different fields associated with 	the various data defining the request.) ;
		determine a first geographic position of the first counterparty based on one 	or more of the elements of message data (Para. 0040, determine the locations 	of client devices…within a threshold distance of the merchant); and
		generate notification data based on the first geographic position, and 	transmit, via the communications interface, the notification data to a device 	operable by the second counterparty, the notification data comprising digital 	content associated with at least one of the transaction, the first counterparty, or 	the second counterparty, and the notification data causing an application 	program executed at the device to present the digital content within a digital 	interface (Para. 0040, generate and transmit a notification to the consumer’s 	client device. Para. 0042, the notification can include a coupon. It is 	obvious that client devices display digital content through application 	programs via a digital interface.)

Claims 13 and 20 are similar and are similarly rejected.
	Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2013/0246220) as applied to claims 1 and 13 and in view of Gregg (CN 104321738).

Hammad does not disclose:
2. The apparatus of claim 1, wherein the at least one processor is further configured
to execute the instructions to:
	obtain, from the memory, mapping data associated with the message
fields of the received message; and
	perform operations that obtain the elements of messaging data from
corresponding ones of the message fields based on the mapping data.
However, Gregg discloses:
Claims
1. A method for extracting data from a document data of the electronic document of the computer implemented method, the method comprising: (a) receiving a message from a sender, the message with the electronic address of the sender of the electronic document and said message; (b) based on the address of the sender from the data field including the position selected from a plurality of mapping data mapping subset, (c) are selected from the sub-mapping, wherein the mapping comprises at least one data field of the location data in the electronic document; (d) by extracting data from the electronic document based on the position data of the mapping selection, to determine the data field of the mapping of the selected value, and (e) the value of the data field stored on a data storage device.
Gregg discloses that the present disclosure relates to a system and method for extracting data from a document and is thus relevant to the claimed subject matter as well as to the Hammad reference as a technique for “reading” the message sent in Hammad. The combination of Hammad with Gregg would yield predictable results.

Claim 14 is similar and is similarly rejected.

	Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2013/0246220) in view of Gregg as applied to claims 2 and 14 and further in view of Emison (CN 2015/0228031).

Hammad does not disclose:
3. The apparatus of claim 2, wherein:
	the at least one processor is further configured to execute the instructions
to:
		based on the mapping data, obtain at least a portion of a postal address of 	the first counterparty from one or more of the message fields; and
		determine geospatial coordinates associated with the first counterparty based 	on the portion of the postal address; and
		the geospatial coordinates specify the first geographic position of the first
	counterparty.
However, Hammad discloses that the authorization request may contain address data of the merchant (Para. 0028). This address data may be obtained using the techniques described in Gregg previously. 
Emison discloses that an address may be mapped to geospatial coordinates (Para. 0129).
	One of ordinary skill would have been motivated to further modify Hammad with the geospatial coordinates technique of Emison to specify the position of the merchant.

Claim 15 is similarly rejected.

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2013/0246220) in view of Gregg and Emison as applied to claims 3 and 15 and further in view of Boudreau (AU 2013206122 B2).

Hammad does not disclose:
5. The apparatus of claim 3, wherein the at least one processor is further configured
to execute the instructions to:
	transmit, via the communications interface, at least the portion of the postal address to a mapping computing system, the mapping computing being configured to perform operations that map the portion of the postal address to the geospatial coordinates; and 
	receive, via the communications interface, geocoding data from the mapping computing system, the geocoding data comprising the geospatial coordinates and locality data characterizing the portion of the postal address.
However, Boudreau discloses (Abstract):
identifying an address (800) of the location in one or more address fields of the selected contact (800); sending, to an address geocoding server via wireless network (104), a request for location coordinates with the address (806) as an input; receiving, via the wireless network (104), latitude and longitude coordinates of the location.
	Boudreau may be combined with the references as a refinement of the technique relied upon in Emison.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2013/0246220) in view of Gregg as applied to claim 2 and further in view of Ali (2014/0067677).

Hammad does not disclose:
6. The apparatus of claim 2, wherein:
	the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol; and
	elements of the mapping data identify corresponding ones of the elements
of messaging data and the corresponding ones of the message fields.
However, Ali discloses authorization requests formatted with standard formats or protocols (Para. 0164).
Gregg previously disclosed per claim 2 the identification of data elements in the message using mapping data.
Authorization requests using standard formats are obvious.

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2013/0246220) as applied to claim 1 and further in view of Loomis (9,412,118).

Hammad does not disclose:
10. The apparatus of claim 1, wherein the at least one processor is further configured
to:
	obtain candidate elements of digital content from the memory, each of the
candidate elements of digital content being associated with a second geographic position;
	determine that the second geographic position associated with a corresponding one of the candidate elements of digital content is disposed within a predetermined threshold distance of the first counterparty position; and
	generate a portion of the notification data that includes the corresponding
one of the candidate elements of digital content.
However, Loomis discloses:
SUMMARY
(4) Consistent with disclosed embodiments, a method is provided for providing offers using a mobile device. The method includes receiving card data for a financial account card and storing the card data in a memory associated with a wireless device. Responsive to using the card data in a transaction at a first merchant location, the method also includes receiving transaction line-item data from a merchant computing system associated with the first merchant location. The method further includes determining merchant information for a second merchant location and determining an offer associated with the second merchant location based on the line-item data and the merchant information for the second merchant. Then, the method presents the offer when the wireless device is near the second merchant location.
	One of ordinary skill would have been motivated to modify Hammad with the offer presentation method of Looomis in order to enhance targeted advertising to local consumers,

Claim Objections
	Claims 7-9, 11, 12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694